Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant argues Fig. 2 and [0032] provide support that “a restoration unit” denotes structure. As explained in the Examiner interview of 14 April 2022 and for the reasons stated below under 35 USC 112, the Office disagrees. The generic placeholder “unit” fails to provide corresponding structure in the claim and/or specification to identify exactly what is performing the function of the restoring unit. The mere presence of a box in Fig. 2 labeled “restoration unit” and various paragraphs of the speciation repeating “restoration unit” do not rise to the level of providing support as to exactly what is performing the function of ‘receiving a data packet and restor[ing] display data’. While ‘hundreds of search results in the prior art’ may turn up the terms “gain adjustment unit”, “restoring unit”, etc., the issue here is support provided within the instant application, as well as the language used by applicant that specifically invokes 35 USC 112(f). As such, the words of the claim are not sufficiently definite as a name for structure, particularly in light of the specification, to one of ordinary skill in the art – nothing provided in the claim, specification, or from applicant have sufficiently provided what exactly is performing the restoration unit functionality. Thus, the 112 interpretation and rejections stand. 

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a gain adjustment unit configured to generate
a mura compensation unit configured to perform 
in claims 1-14.
a restoring unit configured to provide
in claims 9-14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Because [0031] of Applicant’s PG PUB provides that the gain adjustment unit and mura compensation unit are part of the mura compensation circuit, such generic placeholder unit will be interpreted to be a circuit, denoting structure under 112(f). However, the a restoring unit of claim 9, fails to have a corresponding structure within the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the recitation of “a restoring unit configured to restore” appears to be unsupported by the specification. As discussed under 112(f) above, the generic placeholder “unit” fails to provide corresponding structure in the claim and/or specification to identify exactly what is performing the function of the restoring unit. Clarification is required. 
Claims 10-14 are rejected based on dependency. 
Claims 3-6 and 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation of “gray scales of the display data” renders the claim ambiguous. Is this the same “display data of colors of the  pixel” recited in claim 1, from which it depends, or is this a different display data? Clarification is required. 
Regarding claim 9, the recitation of “a restoring unit configured to restore” renders the claim ambiguous. As discussed under 112(f) above, the generic placeholder “unit” fails to provide corresponding structure in the claim and/or specification to identify exactly what is performing the function of the restoring unit. Clarification is required. 
Regarding claim 9, the recitation of “provide display data restored from a data packet …the display data of the colors of a pixel… the display data output by the mura compensation unit” renders the claim ambiguous. Is this all the restored display data, the display data of the colors of a pixel and the display data output by the mura circuit all the same data? Or is the data changed in such a way it is different? Proper antecedent basis would provide clarification. 
Regarding claim 11, the recitation of “grayscales of the display data” renders the claim ambiguous. Which display data does this claim refer? Clarification is required.
Claims 4-6, 10, and 12-14 are rejected based on dependency.

Allowable Subject Matter
Claims 1-2 and 7-8 allowed. 
Claims 3-6 and 9-14 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621